Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 25, 2019. 

Amendments
           Applicant's response and amendments, filed September 25, 2019, is acknowledged. Applicant has cancelled Claims 1-118, and added new claims, Claims 119-158.
	Claims 119-158 are pending.
	 
Priority
This application is a 371 of PCT/US2017/036231 filed on June 6, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/429,737 filed on December 3, 2016, 2/417,292 filed on November 3, 2016, and 62/346,547 filed on June 6, 2016  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1. 	Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 119-150, drawn to methods of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL), the method comprising the steps of:
preconditioning the subject with a lymphodepleting therapy comprising the administration of fludarabine, followed by 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL.
Group II, claim(s) 151-157, drawn to methods of prognosis, staging or predicting the durability of response to a cell therapy, the method(s) comprising the steps of: 

i) detecting the presence or absence of a malignant immunoglobulin heavy chain locus (IGH) sequence in a sample from a subject having a B cell malignancy, 
wherein detecting the presence or absence of the malignant IGH sequence determines the prognosis of the subject in response to the cell therapy and/or predicts the durability of response to the cell therapy.
Group III, claim(s) 158, drawn to an article of manufacture comprising one or more dose of a cell therapy, each dose comprising cells expressing a chimeric antigen receptor (CAR), and instructions for administering the cell therapy.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. The common, shared technical feature, is a cell expressing a chimeric antigen receptor that specifically binds to a target antigen expressed by leukemia or lymphoma. However, as evidenced by Lee et al (Lancet 385(9967): 517-528, February 1, 2015; of record), the common, shared technical feature does not contribute over the prior art. 
The special technical feature of Group I, not required by Groups II-III, is a lymphodepleting preconditioning step. The special technical feature of Group II, not required by Groups I and III, is a step of detecting the presence or absence of a malignant IgH sequences in a sample from a subject having a B cell malignancy. 

2. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) alternative target antigen specifically bound to/recognized by the chimeric antigen receptor, as recited in Claim 146, and as disclosed in the specification [0028, 49]; 

iii) alternative patient identification criteria, as recited in Claims 122-124 and 133; and 
iv) alternative therapeutic outcomes, as recited in Claims 143-144. 
Applicant is required, in reply to this action, to elect a single species from each of (i), (ii), (iii), and (iv), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 119, 148, 151, 153, and 158 are generic

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633